   

Case 1:19-cr-02266-MV Document5 Filed 07/23/19 neg FILED
TATES DISTRICT COURT
"ALBUQUERESE NEW MEXICO

IN THE UNITED STATES DISTRICT COURT JUL 23 2019
FOR THE DISTRICT OF NEW MEXICO MITCHELL R ELFERS
UNITED STATES OF AMERICA, ) CLERK

)

Plaintiff, ) CRIMINAL NO. \A _ Q o Lolo YY V
)
vs. )
)
ANITA BRISCOE, )
)
Defendant. )

WAIVER OF INDICTMENT
I, ANITA BRISCOE, the above named Defendant, who is accused of violating 18 U.S.C. §

876(c), that being Mailing Threatening Communications, and being advised of the nature of the

charges, the Information, and of my rights, hereby waive in open Court on Tia SII 7

prosecution by Indictment and consent to proceeding by Information rather than by Indictment.

Ate fcr vee

ANTIA BRISCOE
Defendant

eek 0G

ERLINDA O. JOHNSON
Attorney for Defendant

Oe
ONE. (Acton

UNITHY STATES MAGISTRATE JUDGE

 
